Citation Nr: 0720859	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  02-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1975 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes the veteran originally filed a claim for 
total disability based on individual unemployability (TDIU) 
in August 2001, and the claim was denied in a May 2002 rating 
decision.  Thereafter, the veteran filed a new TDIU claim in 
September 2002, which was denied in an October 2002 rating 
decision based on essentially the same facts as the May 2002 
decision.  The veteran timely filed a notice of disagreement 
(NOD) in November 2002 indicating disagreement with both the 
May and October 2002 rating decisions.  Thereafter, a 
December 2002 Statement of the Case (SOC) and timely December 
2002 substantive appeal followed.  Since the NOD was timely 
as to both rating decision, the Board concludes this matter 
is on appeal from the earlier, May 2002, denial.  See 
38 C.F.R. § 20.302(a) (2006). 

The case was brought before the Board in October 2004, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

In response to a letter sent from the RO asking the veteran 
to clarify if he is raising additional claims, the veteran 
submitted a December 2004 statement alleging, among other 
things, he has been suffering physically after injuring 
himself in the Army with severe gout of the feet and ankles, 
rheumatoid arthritis of all major joints including the right 
knee, heart problems, high blood pressure, high 
triglycerides, stomach ulcers, high uric acid in his blood, 
inflamed and swollen joints and allergies.  He also 
references conditions of bilateral knees, hips and ankles.  
Given the context of the letter, the veteran is clearly 
alleging an increased rating claim of his right knee and 
bilateral ankles and service connection claims of the other 
conditions.  These issues have never been considered by the 
RO.  Accordingly, the following issues are REFERRED to the RO 
for proper adjudication:

*	Entitlement to an increased rating, greater than 40 
percent, for inflammatory arthritis of the right knee 
and bilateral ankles;
*	Entitlement to service connection for gout of the feet 
and ankles;
*	Entitlement to service connection for multiple joint 
rheumatoid arthritis, to include the left knee and hip;
*	Entitlement to service connection for heart problems, to 
include high blood pressure, high triglycerides and high 
uric acid in blood;
*	Entitlement to service connection for stomach ulcers; 
and
*	Entitlement to service connection for allergies.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Regrettably, this case must once again be remanded.  The RO 
did not follow the prior Remand instructions.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board last remanded the claim in 
October 2004, it was, in part, for the purpose of clarifying 
and developing additionally raised claims that are 
inextricably intertwined with the TDIU claim on appeal and to 
obtain any and all relevant, identified records.  

The RO sent the veteran a letter in November 2004 asking the 
veteran, among other things, to clarify any and all raised 
claims and to identify all relevant records.  

In response, the veteran submitted a lengthy December 2004 
statement identifying several medical conditions he believes 
are related to his injury in the Army.  As mentioned in the 
introduction, the statement, especially taken in context as a 
response to the November 2004 letter, raises the following 
claims:

*	Entitlement to an increased rating, greater than 40 
percent, for inflammatory arthritis of the right knee 
and bilateral ankles;
*	Entitlement to service connection for gout of the feet 
and ankles;
*	Entitlement to service connection for multiple joint 
rheumatoid arthritis, to include the left knee and hip;
*	Entitlement to service connection for heart problems, to 
include high blood pressure, high triglycerides and high 
uric acid in blood;
*	Entitlement to service connection for stomach ulcers; 
and
*	Entitlement to service connection for allergies.

The Remand required the RO to fully develop and adjudicate 
these claims prior to adjudicating the TDIU claim.  This was 
not done.  The veteran's TDIU claim is "inextricably 
intertwined" with the increased rating and service-
connection claims raised.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, 
the RO is again advised that this issue must be adjudicated 
after full development and adjudication of the veteran's 
other claims.  Id.

The Remand also required the RO to obtain any and all 
identified relevant records.  The veteran identified records 
from attorneys John Charters and Margaret O'Donnell in 
connection with a Social Security Administration (SSA) 
disability claim and a workers compensation claim filed.  He 
also identified these records to be in connection, 
specifically, with his right knee, a service-connected 
condition.  The RO did request medical records from these 
attorneys.  Mr. Charters, in a December 2005 letter, 
responded as follows:

I have received your letter of November 30, 2005 
requesting treatment records for [the veteran].  Please 
be advised we are a law firm and as such, did not 
"treat" [the veteran].

[The veteran] was a former client of this firm so if you 
wish to obtain any records we may still have, we need a 
signed consent form from [the veteran] authorizing the 
release of any information to you....

The RO sent subsequent requests for release of "medical 
treatment records" to the law office, with no further 
response.  It is clear there was a misunderstanding between 
the RO and the law office.  The RO should make additional 
efforts to obtain a signed consent form from the veteran 
specifically for the files retained at Mr. Charters' law 
office. 

It is also clear by documents in the claims file and the 
veteran's statements that he filed a worker's compensation 
claim and a SSA disability claim.  No attempts were made by 
the RO to obtain these records.  The Court has held that, 
where VA has notice that the veteran may be receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other Government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Under the circumstances 
presented here, the RO should request a copy of the veteran's 
SSA and Worker's Compensation decision(s) and the medical 
records relied upon.  

The prior Remand also ordered the RO to afford the veteran a 
new VA examination to ascertain the current severity of his 
service-connected condition(s) and the effect on his 
employability.  The RO did schedule the veteran for VA 
examinations in October and November 2006, and the veteran 
failed to appear and did not proffer any explanation as to 
his absence.  Since it is necessary to remand this claim for 
other reasons, the RO should afford the veteran one more 
opportunity to appear for VA examination.  To the extent the 
veteran is alleging he was never notified of the consequences 
of failing to report for a scheduled examination without good 
cause, he is herein advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete a consent 
form authorizing VA to obtain any and all 
medical and disability decision records 
retained with Mr. John Charters and/or Ms. 
Margaret O'Donnell, Attorneys at Law, at 
Charters Heck O'Donnell & Petrulis, P.C.  
These records should then be requested, and 
the RO should specify that actual records, 
as opposed to summaries, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

2.  Contact the Social Security 
Administration for the purpose of obtaining 
a copy of any decision(s) and all medical 
records relied upon in conjunction with the 
veteran's claim(s) and/or award(s) of SSA 
disability benefits. Any attempts to obtain 
records that are ultimately unsuccessful, 
should be documented in the claims folder.

3.  Contact the appropriate state agency 
for the purpose of obtaining a copy of any 
decision(s) and all medical records relied 
upon in conjunction with the veteran's 
claim(s) and/or award(s) of Worker's 
Compensation benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

4.  After completion of the above and any 
additional development deemed necessary, to 
include full development and adjudication, 
as necessary, of any and all inextricably 
intertwined claims, schedule the veteran 
for appropriate examination(s) for all 
service-connected conditions, to include 
inflammatory arthritis of the right knee 
and bilateral ankles, to ascertain the 
current level of severity of each 
condition. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide medical opinion in 
regard to what overall effect, if any, the 
veteran's service-connected condition(s) 
has/have on his ability to obtain and 
retain employment; that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  Consideration may be 
given to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, but 
not to his age or to the impairment caused 
by nonservice-connected disabilities.

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions.

5.  After completion of the above and any 
additional development deemed necessary, to 
include full development and adjudication 
of any and all inextricably intertwined 
claims, the RO should review the claim on 
appeal.  The RO must consider all 
applicable laws and regulations, including 
but not limited to, consideration of 
referring the case for extra-schedular 
consideration.  If the claim remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental SOC and afforded the 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2006).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

